     Case 3:21-cv-00169-DPM-ERE Document 15 Filed 08/23/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

STEVEN HASTINGS                                                        PLAINTIFF
ADC #171672

V.                         NO. 3:21-cv-169-DPM-ERE

DAVID NORWOOD, et al.                                              DEFENDANTS


                                     ORDER

      Plaintiff Steven Hastings, an Arkansas Division of Correction (ADC) inmate,

filed his original complaint pro se on July 20, 2020, in the Eastern District of

Arkansas. Doc. 2. The next day, the Court granted Mr. Hastings’ motion for leave

to proceed in forma pauperis. Doc. 3. On August 21, Mr. Hastings filed an amended

complaint. Doc. 4.

      On April 9, 2021, the Court transferred this matter to the Western District of

Arkansas. Doc. 6. In the Court’s Order transferring this case, the Court noted that

while Mr. Hastings’ original complaint asserts constitutional violations stemming

from incidents in September and October of 2019, the amended complaint alleges

that Mr. Hastings’ constitutional rights were violated in August 2020. Doc. 6. In the

Order transferring the case, the Court severed the two complaints, and dismissed the

claims set forth in the amended complaint sua sponte. Id. The Court explained to

Mr. Hastings that if he wanted to assert the claims in the amended complaint
      Case 3:21-cv-00169-DPM-ERE Document 15 Filed 08/23/21 Page 2 of 4




concerning the August 2020 incidents, he had to do so in a “separate, newly filed §

1983 action, which will require its own filing fee.” Id.

       On May 5, 2021, the Court directed Mr. Hastings to file a second amended

complaint “concerning the incidents which allegedly occurred in September and

October of 2019.” Doc. 10. On Jun 3, 2021, Mr. Hastings filed a second amended

complaint. Doc. 11.

       On August 19, 2021, the Court in the Western District of Arkansas: (1)

dismissed Mr. Hastings’ first and second claims contained in his second amended

complaint; (2) severed the third claim contained in his second amended complaint;

and (3) transferred the third claim to the Eastern District of Arkansas. Doc. 13.

       In his second amended complaint, Mr. Hastings characterizes his third claim

as a “retaliation” claim occurring at the ADC’s North Central Unit, located in the

Eastern District of Arkansas.1 Doc. 11 at 7. To state a retaliation claim, Mr. Hastings

must allege that: (1) he engaged in constitutionally protected activity; (2) Defendants

took adverse action against him that would chill a person of ordinary firmness from

engaging in that activity; and (3) retaliation was the actual motivating factor for the

adverse action. Lewis v. Jacks, 486 F.3d 1025, 1028 (8th Cir. 2007); Revels v.

Vincenz, 382 F.3d 870, 876 (8th Cir. 2004). Here, based on Mr. Hastings’



       1
         Mr. Hastings’ remaining claims involved actions occurring at the Ouachita County Jail,
located in the Western District of Arkansas.
                                              2
      Case 3:21-cv-00169-DPM-ERE Document 15 Filed 08/23/21 Page 3 of 4




allegations, it is unclear: (1) what protected activity he was engaged in; and (2) what

adverse action each of the Defendants took against him. Thus, the Court will allow

Mr. Hastings thirty (30) days to file a third amended complaint. 2

       IT IS THEREFORE ORDERED THAT:

       1.      Mr. Hastings may have 30 days to file a third amended complaint

clarifying his retaliation claim against Defendants Angela West, Roy Agee, Vickey

Haycox, Heather Bridges, and Janice Minor. In his amended complaint, he must

specifically explain how each named Defendant violated his constitutional rights.

       2.      If Mr. Hastings fails to file an amended complaint, the Court will screen

the retaliation claim raised in his second complaint, which is likely to result in the

dismissal of that claim.

       3.      The Clerk is instructed to add Vickey Haycox, Heather Bridges, and

Janice Minor as party Defendants.

       4.      The Clerk is instructed to terminate David Norwood, Cameron Owens,

Ernest N. Johnson, Brienna Cowgill, Marjorie Hall, Shawn Richard, ste Ricllets, and

Nevada County, Arkansas as party Defendants.


       2
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints,
and to dismiss any claims that: (a) are legally frivolous or malicious; (b) fail to state a claim upon
which relief may be granted; or (c) seek monetary relief from a defendant who is immune from
such relief. 28 U.S.C. 1915A(a) & (b). When making this determination, a court must accept
the truth of the factual allegations contained in the complaint, and it may consider documents
attached to the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Reynolds v. Dormire, 636
F.3d 976, 979 (8th Cir. 2011).


                                                  3
Case 3:21-cv-00169-DPM-ERE Document 15 Filed 08/23/21 Page 4 of 4




IT IS SO ORDERED this 23rd day of August, 2021.




                             ____________________________________
                             UNITED STATES MAGISTRATE JUDGE




                                4
